Citation Nr: 1617742	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  08-21 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for squamous cell carcinoma, to include as due to exposure to an herbicidal agent.


REPRESENTATION

The Appellant is represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to August 1971.  He died in February 2013.  The Veteran's surviving spouse has been properly substituted as the Appellant with respect to the above-captioned claim.

This matter comes before the Board of Veterans' Affairs (Board) on appeal from a January 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In July 2007, the Veteran submitted the above-captioned claim, asserting that his squamous cell carcinoma (claimed as skin cancer), was etiologically related to his in-service exposure to Agent Orange. 

Among the evidence received by VA in support of this claim were the results of a November 2007 private magnetic resonance imaging (MRI) scan of the Veteran's right neck.  The impression was, in pertinent part, marked fluorine-18-deoxyglucose (FDG, a radiopharmaceutical used in medical imaging) accumulation within a mass deep to the right sternocleidomastoid muscle, centered at the C2 level.  Further, there was no FDG accumulation elsewhere within the head and neck to suggest a definitive primary source of the tumor.  Additionally, the MRI revealed some "ground glass" opacification in the medial right lower lobe of his lung.  This was described as "nonspecific," but could potentially represent pneumonia or changes from aspiration.

The evidence of record also included a December 2007 private operative report showing that the Veteran underwent a right radical neck dissection with an accompanying pathological analysis of the excised tissue.  A microscopic description was notable for an "invasive malignant neoplasm."  Ultimately, the diagnosis was squamous cell carcinoma.  Subsequently, the Veteran underwent radiation therapy.

In March 2008, the Veteran submitted a statement wherein he asserted that two doctors told him that the squamous cell carcinoma in his right neck did not originate in his neck, but instead, "broke off from a primary tumor, possibly in the lungs."  The Veteran acknowledged that the primary tumor had not yet been located, but asserted that the November 2007 MRI results could represent lung cancer.

Post-operative private treatment reports consistently show that the Veteran experienced squamous cell carcinoma of the right neck "with unknown primary."  Despite this, the treatment doctor, Dr. S.B., M.D. (a radiation oncologist), submitted positive etiological opinions, dated in July 2008 and March 2009.  Specifically, Dr. B opines that it is "as likely as not" that the Veteran's neck right squamous cell carcinoma is related to his in-service Agent Orange exposure.  In support of this opinion, the doctor states that studies have shown a link between "unexplained" head and neck cancers and exposure to herbicidal agents.  To date, the studies referred to by Dr. B have not been associated with the record, and no further rationale has been provided.

In July 2009, the Veteran underwent a VA examination in order to obtain another etiological opinion.  After reviewing the relevant evidence of record and administering a clinical evaluation, the examiner echoed a diagnosis of squamous cell carcinoma.  The examiner then opined that the Veteran's squamous cell carcinoma was "as least as likely as not (50/50 probability)" caused by or a result of his in-service exposure to Agent Orange.  In support of this opinion, the examiner stated that "there is knowledge that the exposure to Agent Orange causes skin cancer."  The examiner did not provide references to any specific medical literature or studies upon which this opinion was predicated and, further, did not provide any elaboration as to the underlying rationale. 

The RO deemed the VA examiner's July 2009 opinion inadequate and, thus, obtained a supplemental opinion in November 2009, which was rendered by a different VA examiner.  The November 2009 examiner did not administer a contemporaneous clinical evaluation; the opinion was based on a review of the relevant evidence of record.  The examiner noted the diagnosis of squamous cell carcinoma.  The examiner then opined that the Veteran's squamous cell carcinoma was "not caused by or a result of military exposure/agent orange." (capitalization omitted).  In support of this opinion, the November 2009 examiner provided the following rationale:

There is no link (published on the VA web site for Agent Orange) between Agent Orange exposure and skin cancer, specifically none linking [Agent Orange] to melanoma, or squamous cell carcinoma (the latter is what this [V]eteran has).  [The] Veteran was exposed to the sun for many years doing work outdoors for the phone company.  That exposure is a known risk.  Given the above, it would be highly unlikely that the [V]eteran's skin cancer was in any way due to agent orange exposure.

The November 2009 VA examiner did not address the issue regarding the location of the primary site for the Veteran's right neck squamous cell carcinoma, to include whether that site was in the lungs.  Further, the examiner did not address the Veteran's in-service sun exposure.  Significantly, in an August 2007 statement, the Veteran asserted that his cancer seemed to be concentrated in areas of his body that were "exposed in Viet Nam, i.e., lower arms, neck, face, and head."  This assertion reasonably suggests that the Veteran was referring to exposure to Agent Orange and exposure to the sun.  For these reasons, the Board finds that the November 2009 supplemental opinion is not adequate for purposes of adjudicating the above-captioned claim.

Unfortunately, the Veteran died in February 2013; his surviving spouse has been substituted in as the Appellant.  The certificate of death demonstrates that the cause of the Veteran's death was "metastatic lung cancer."  Given that the primary site for the Veteran's right neck squamous cell carcinoma is, as yet, unknown, but possibly in the lungs, and given that the evidence now includes a diagnosis of metastatic lung disease, the Board finds that a remand to obtain another etiological opinion is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must contact the Appellant and provided the opportunity to submit or identify any additional relevant evidence.  The AOJ must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the electronic claims file by the AOJ.

2.  The AOJ must obtain an opinion from an oncologist.  A copy of this remand and the electronic claims file must be made available to and reviewed by the VA examiner, including the Veteran's service treatment and personnel records and post-service treatment records.  The examiner should then offer an opinion as to whether the Veteran's squamous cell carcinoma is at least as likely as not (i.e., a 50 percent probability or more) etiologically related to his active duty, to include, but not limited to, exposure to an herbicidal agent and sun.  For purposes of the examination, the examiner should assume that the Veteran was exposed to herbicidal agents during his active duty.  In rendering this opinion, the examiner must consider and discuss Dr. B's opinions of record, as well as the opinions of the previous VA examiners.

Additionally, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or more) that the Veteran's metastatic lung cancer is the primary site for his squamous cell carcinoma on various locations of his skin, including his right neck.  The examiner must specifically consider and discuss the November 2007 MRI findings and the Veteran's assertions.

All opinions must be supported by a compete rationale.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

3.  Once the above actions have been completed, the AOJ must re-adjudicate the Appellant's claim, taking into consideration any newly acquired evidence.  If the benefits sought remain denied, a supplemental statement of the case must be provided to the Appellant and her representative.  After the Appellant has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

